Opinion by
Judge Rogers,
The Pennsylvania Liquor Control Board and Patrick E. Ott, trading as Anchor Inn, have appealed from an order of the Common Pleas Court of Cambria County sustaining the appeal of Richard A. Caracciolo and Marianne Oariaociolo, trading as Pirate’s Cove, from an order of the Pennsylvania Liquor Control Board refusing to issue a restaurant liquor license to the Caracciolos for the conduct of a full service restaurant and directing the license to be issued. The regular quota of liquor licenses for the municipality in which the Pirate’s Cove was located was filled and the Caracciolos requested the Liquor Control Board to accommodate them by increasing 'the allowed number of licenses because the municipality was, as they asserted, located within a resort area. Such an .increase is authorized to be made by Section 461(b) of the Pennsylvania Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §4-461 (b). The premises proposed to be licensed is near Prince Gallitzin State Park, which the record shows is visited by more than 900,000 persons a year.
*639We affirm .the order below on the comprehensive opinion of Judge Joseph F. O’Kjcki reported at Pa. D. & C.3d ( ).
Oedee in 1128 CJD. 1982
And Now, this 17th day of March, 1983, the order of the Court of Common Pleas of Cambria County dated April 16,1982, is affirmed.
Oedee in 1274 O.D. 1982
And Now, this 17th day of March, 1983, the order of the Court of Common Pleas of Cambria County dated April 16,1982, is affirmed.